The plaintiff executed a deed to defendant in trust to secure a debt of $4,000, with power to sell upon default in payment of the bond at maturity, after advertising as prescribed in the deed, and upon sale to make title and apply the proceeds, "first retaining 5 per cent commission on the sale of the whole of said land as a compensation for making such sale, out of the proceeds of such sale," with a provision for reconveyance if the debt should be paid off by the plaintiff before such sale. Default was made and the defendant advertised. The plaintiff, before sale day, with the knowledge and consent of the trustee, paid the debt, interest and cost of advertising the sale, and demanded his bond and deed of trust, which was refused, on the ground that his commissioners were not paid. The (398) defendant claimed 5 per cent commissions on $4,017.77 and the right to sell for his commissions. He was enjoined from selling and ordered to reconvey, the court holding that he was not entitled to the commissions named in the deed. Defendant appealed.
The sole question is whether the trustee is entitled to 5 per cent commissions, according to the agreement set out in the deed. We think he is not. The contract was that he should have 5 per cent for the sale of the land for making such sale, out of the proceeds of such sale. No such sale was had, by reason of the debtor having paid the debt, interest and cost of advertising before sale day, as was stipulated in the deed he might do. The condition on which *Page 248 
the commissions were to become due has not been performed, and although it was prevented by the plaintiff it was his right and duty to pay off his debt at his pleasure, and it was contemplated by the express terms of the deed that he could do so. Executors, guardians and administrators are allowed commissions by statute. At common law a sheriff could not demand commissions, although the debtor paid the creditor the amount of the judgment after he had received the execution and made his levy. He was allowed to do so at first under the act of 1784, now The Code, sec. 3752. There is no similar statute as to trustees. Courts may make such reasonable allowance to trustees as seems proper, under the circumstances, when they see fit to do so. The rule was stated in Boyd v. Hawkins, 17 N.C. 336, to be "ajust allowance for time, labor, services and expenses, under all the circumstances that may be shown before a master." The (399) present case is distinguishable from Cannon v. McCape,  114 N.C. 580, by the terms of the contract in the two cases.
Affirmed.
Cited: Smith v. Frazier, 199 N.C. 158; Fry v. Graham, 122 N.C. 775;Whitaker v. Guano Co., 123 N.C. 369; Turner v. Boger, 126 N.C. 303.